Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 1, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00496-CV


            UNION PACIFIC RAILROAD COMPANY, Appellant

                                        V.

        LAWRENCE MARTIN JR., INDIVIDUALLY AND AS
    REPRESENTATIVE OF THE ESTATE OF LAWRENCE MARTIN
              SR.(DECEASED), ET AL, Appellees

                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-83855


                         MEMORANDUM OPINION

      This is an appeal from an order signed August 18, 2021. On August 23,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted. We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.